                        IN THE UNITED STATES DISTRICT COURT FOR THE
                                MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


    UNITED STATES OF AMERICA,                       )
                                                    )
           Plaintiff,                               )
                                                    )
    v.                                              )    NO. 3:19-cv-00658
                                                    )    JUDGE RICHARDSON
    NISSAN MOTOR ACCEPTANCE                         )
    CORP.,                                          )
                                                    )
           Defendant.                               )

                                               ORDER

          The parties have filed a Joint Stipulation of Dismissal (Doc. No. 7).1 Under Fed. R. Civ. P.

41(a)(1)(A)(ii), the Stipulation of Dismissal sufficed to dismiss this action without any action on

the part of the Court. Because the parties have stated that the dismissal is with prejudice, the

dismissal in fact is with prejudice.

          Accordingly, the Court acknowledges that all claims in this action have been DISMISSED

with prejudice, and the Clerk is directed to close the file. This Order shall constitute final judgment

for purposes of Fed. R. Civ. P. 58.2

          IT IS SO ORDERED.

                                                ____________________________________
                                                ELI RICHARDSON
                                                UNITED STATES DISTRICT JUDGE




1
 Although the Joint Stipulation states that the Settlement Agreement is “attached,” there is no such
document attached. Because the Joint Stipulation of Dismissal requires no action by the Court,
failure to attach this document does not preclude entry of this Order.
2
  The Court acknowledges the parties’ agreement that, upon proper motion, this action maybe
reinstated should Plaintiff claim that Defendant has breached the Settlement Agreement.



         Case 3:19-cv-00658 Document 9 Filed 08/20/19 Page 1 of 1 PageID #: 63
